Citation Nr: 1605776	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  11-33 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously
denied claim for service connection for a low back condition (claimed as
osteoarthritis of the thoracic, lumbar, and sacral spine), to include as secondary to
diabetes mellitus and/or exposure to contaminated water at Camp Lejeune, and if
so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a previously
denied claim for service connection for hypertension, to include as secondary to
diabetes mellitus and/or exposure to contaminated water at Camp Lejeune, and if so, whether service connection is warranted.

3.  Entitlement to service connection for hepatocellular liver disease, to include as
secondary to diabetes mellitus, hepatitis, use of statin medications and/or exposure 
to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for hypercholesterolemia, to include as
secondary to diabetes mellitus and/or exposure to contaminated water at Camp
Lejeune.

5.  Entitlement to service connection for osteoarthritis/degenerative joint disease of the cervical spine, to include as secondary to diabetes mellitus and/or exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for osteoarthritis/degenerative joint disease of the right shoulder, to include as secondary to diabetes mellitus and/or exposure to contaminated water at Camp Lejeune.

7.  Entitlement to service connection for chronic bladder cystitis, to include as due to exposure to contaminated water at Camp Lejeune.

8.  Entitlement to a higher initial rating for coronary artery disease, evaluated as 10 percent disabling prior to March 28, 2012 and 30 percent disabling thereafter.

9.  Entitlement to an initial rating higher than 60 percent for urinary incontinence.

10.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

11.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

12.  Entitlement to an effective date prior to March 28, 2012 for the grant of special monthly compensation, pursuant to 38 U.S.C.A. § 1114 (k), for the loss of use of a creative organ.  


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to October 1979, which included service in the Republic of Vietnam, for which the Veteran was awarded the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2011, August 2012, and June 2013 by the Nashville, Tennessee, and Louisville, Kentucky, Regional Offices (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has been retained by the Nashville, Tennessee RO.

In March 2015, the Board remanded all of the issues captioned above, with the exception on the Veteran's claim seeking an earlier effective date for the award of special monthly compensation for the loss of use of a creative organ.  

As further development with regard to all of these issues is required, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the issues remanded by the Board in March 2015, none of the requested development (namely obtaining recent VA treatment records and a VA cardiac examination with regard to the coronary artery disease increased rating claims and issuing a statement of the case for all other issues) has been undertaken; rather, it appears that the only action undertaken was to convert the Veteran's voluminous paper claims file into an electronic format.  Thus, the case is not ripe for appellate review and must be returned to the AOJ.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the issue of entitlement to an earlier effective date for the grant of special monthly compensation for the loss of a creative organ, the RO granted this benefit in an August 2012 rating decision (although the substance of the grant was reflected in the corresponding code sheet), and the Veteran timely disagreed with the assigned effective date later in August 2012.  As a statement of the case adjudicating this issue has not been issued, the issue must be remanded, to this end.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from May 2012 to the present.

2.  Schedule the Veteran for a VA examination to assess the current severity of his coronary artery disease.  The Veteran's electronic claims file is to be made available to the examiner for review.  

After reviewing the claims file and eliciting the Veteran's coronary artery disease symptoms, the examiner should conduct a relevant clinical examination, including any indicated diagnostic studies.

3.  Issue a statement of the case adjudicating the issues of entitlement to an earlier effective date for the grant of special monthly compensation for loss of use of a creative organ; increased ratings for urinary incontinence and peripheral neuropathy of both lower extremities; service connection for liver disease, hypercholesterolemia, a cervical spine disability, a right shoulder disability, and chronic bladder cystitis; and the petitions to reopen the claims of service connection for a low back disorder and hypertension.  Notify the Veteran that if he wishes to have these claims further considered by the Board, he must submit a timely substantive appeal (VA Form 9).  


4.  Then, readjudicate the issue of entitlement to a higher rating for coronary artery disease.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




